 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    TIMOTHY JAMES RUSSELL,                             No. 2:18-cv-2504 MCE KJN P
11                         Petitioner,
12              v.                                       ORDER
13    SUZANNE PEERY, Warden,
14                         Respondents.
15

16             Petitioner has requested the appointment of counsel. There currently exists no absolute

17   right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460

18   (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage

19   of the case “if the interests of justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.

20   In the present case, the court does not find that the interests of justice would be served by the

21   appointment of counsel at the present time.

22             Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

23   counsel (ECF No. 21) is denied without prejudice.

24   Dated: April 4, 2019

25

26
27
     /russ2504.110
28
                                                        1
